Per, Curiam,
When the court below refused the interpleader it took away every ground on which the bill could be supported. The result of the court’s order is that the appellant is deprived of his rents under the lease, or his receipt of them is clogged with a burdensome restriction, upon no better ground than the *68allegation of the lessee that a third person, stranger to the lease, claims title and threatens suit. The owner of land cannot be turned out of possession, or what is the same thing his right to the rents be interfered with by any such short cut through the law. The burden is upon the newcomer who seeks to change the existing status.
Whether the complainant can under subsequent facts show a real and present danger of having to pay twice, need not now be considered, but the present bill lias nothing to sustain it.
Decree reversed and bill directed to be dismissed with costs.